Case 0:19-cv-60568-RKA Document 36 Entered on FLSD Docket 06/14/2019 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                       CASE NO.: 19-cv-60568-CIV-ALTMAN/HUNT

   ERIC SMITH,

          Plaintiff,
   v.

   CURALEAF INC., a foreign
   corporation,

          Defendant.


        JOINT STIPULATION FOR VOLUNTARY DISMISSAL WITH PREJUDICE

         Plaintiff ERIC SMITH and Defendant CURALEAF, INC. hereby jointly stipulate to

  the entry of a Final Order of Dismissal With Prejudice as follows and request the Court to

  enter the Final Order of Voluntary Dismissal With Prejudice:

         1.     This action, and all claims that were or could have been brought, is dismissed

  with prejudice.

         2.     The Parties shall bear their own attorneys’ fees and costs.

         WHEREFORE, the Parties respectfully request the Court to enter the Final Order of

  Voluntary Dismissal With Prejudice.
Case 0:19-cv-60568-RKA Document 36 Entered on FLSD Docket 06/14/2019 Page 2 of 2




  Respectfully submitted,

      Eric Smith                                                John L. McManus, Esq.
      520 North Ocean Boulevard                                 Kenneth A. Horky, Esq.
      Unit 19                                                   Greenberg Traurig, P.A.
      Pompano Beach, FL 33062                                   Attorneys for Plaintiff
      (561) 268-1142                                            401 East Las Olas Boulevard Suite 2000
      easmith.fl@gmail.com                                      Fort Lauderdale, Florida 33301
                                                                Telephone: 954-768-8291
      By: /s/ Eric Smith1                                       Facsimile: 954-765-1477
      Eric Smith                                                Ranisr@gtlaw.com
                                                                rosr@gtlaw.com
                                                                flservice@gtlaw.com
                                                                mcmanusj@gtlaw.com
                                                                yeargina@gtlaw.com

                                                                By: /s/ John L. McManus
                                                                John L. McManus
                                                                Florida Bar No. 119423
                                                                Kenneth A. Horky
                                                                Florida Bar No. 691194


                                          CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that a true and correct copy of the foregoing was filed into

  CM/ECF which will generate Notices of Electronic filing to all counsel and Parties of record

  on this 14th day of June, 2019.


                                                          ____/s John L. McManus
                                                            JOHN L. MCMANUS




  1
      Permission to affix an electronic signature on this signature block has been granted to counsel for Defendant.
